Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-16 on 9/13/18 is acknowledged.  Claims 1-16 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/18 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: a colon is missing after “comprising” in the first line of the claim to properly define the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the hydrophobic coating or hydrophobic material of claim 1, and the film of the monolithic body.  Because claim 14 recites “the film consists of a hydrophobic material,” the claim appears to claim an additional hydrophobic material, separate from the hydrophobic coating or hydrophobic material of claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the hydrophobic coating or hydrophobic material of claim 1, and the first and second films of claim 7.
Claim 7 is rejected because “wherein the second film and the groove from the microchannel” is unclear.  Because the claim initially claims the first film comprises a surface comprising a groove, and then claims a second film, it is unclear how the microchannel is formed by a combination of the second film and the groove.  Is there a spacing between the second film and the groove to form the microchannel?
Claim 12 is rejected because it is unclear how this product-by-process claim, which recites “wherein the hydrophilic coating is obtained by a process comprising” structurally further defines the claimed invention, which is directed to a device.  The . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (“Potyrailo,” US Pub. No. 2007/0092975).
As to claims 1, 3, and 4, Potyrailo discloses a microfluidic device in figs. 1 and 30a-30c, comprising a microchannel (e.g., reservoir(s) 8 are part of the fluidic channel(s) 5), wherein the microchannel comprises an inner surface, wherein the inner surface is at least partially coated with an intermediate layer disposed directly on a material of the inner surface (e.g., sensor element(s) 3 reads on the intermediate layer because it is made of a hydrogel polymer, which essentially comprises at least one carboxyl group, and is disposed directly on the inner surface of the microchannel; also, the liquid spreading material reads on the intermediate layer because it may be a surfactant, which essentially comprises a hydroxyl group, that surrounds the sensor element, and thus, is disposed directly on the inner surface of the microchannel, see [0063-0064]), and a hydrophilic coating disposed adjacent the intermediate layer, wherein the hydrophilic coating consists of a hydrophilic material (e.g., cover layer 2 or hydrophilic coating of cover layer in [0070] et seq. and [0165-0168]), wherein the 
With regard to claim 1, while Potyrailo does not specifically disclose the hydrophilic coating in fig. 30a and fig. 30b is disposed on the intermediate layer, Potyrailo discloses an alternative embodiment where the hydrophilic coating is disposed on the intermediate layer in fig. 30c.  The hydrophilic coating under the cover layer is on the sensor element, or spreading material, which both read on the intermediate layer (e.g., [0063-0064], [0156] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Potyrailo’s embodiment of fig. 30a because Potyrailo already recognizes the benefit of rearranging the structural features, as shown in figs. 30b and 30c, and it would be desirable to rearrange the structural features to reduce the total number of components to be assembled for the test array platform (e.g., [0162] of Potyrailo).  
Furthermore, with regard to claims 1 and 4, while Potyrailo does not specifically disclose the material of the test array card 9 in fig. 30a, Potyrailo discloses the material of at least a portion of the microchannel is hydrophobic (e.g., channel layer 4 forms at least a portion of the microchannel is made of polycarbonate, [0071]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
As to claim 5, while Potyrailo does not specifically disclose the claimed range, it would appear that such dimensions are result-effective variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed dimensions because discovering the optimum or workable ranges involves only routine skill in the art.  Also see e.g., [0108] et seq.  
As to claim 6, the monolithic body is the combined fluidic channel test array 13 in figs. 30b and 30c; the film is the sensor element 3, which is attached to the surface of the monolithic body; the film and groove form the microchannel as shown in figs. 30b and 30c; the intermediate layer is the spreading material, [0064] et seq., which is disposed on the film; the film is adjacent to the monolithic body; and with regard to the hydrophilic coating, see claim 1 above. 
As to claim 7, the first film is the combined fluidic channel test array 13 in figs. 30b and 30c; the second film is the sensor element 3, which is attached to the surface of the first film; the second film and groove form the microchannel as shown in figs. 30b and 30c; the intermediate layer is the spreading material, [0064] et seq., which is disposed on the second film; the second film is adjacent to the first film; and with regard to the hydrophilic coating, see claim 1 above. 
As to claims 8, 9, 11, and 16, while Potyrailo does not specifically disclose the claimed range, it would appear that such dimensions are result-effective variables.  It 
As to claim 10, while Potyrailo does not specifically disclose the sensor element (“intermediate layer”) comprises a polymer (A) and a polymer (B) and the contact angles at the claimed relative humidity, Potyrailo does disclose the sensor element is made of a hydrogel polymer in e.g., [0063], many plastic materials have water contact angles in the range of 40 to 85 degree in e.g., [0071]; common plastic plastics have contact angles with water ranging from about 60 degree to about 110 degree in e.g., [0165] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the sensor element made of two different polymers because it would allow the sensor element to be responsive to various analytes.  Furthermore, the claimed relative humidity appear to be result-effective variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed relative humidity because discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 12, see 112 rejection above. 
As to claim 13, while Potyrailo does not specifically disclose the hydrophilic coating is made of polysiloxane, Potyrailo discloses using polydimethylsiloxane (PDMS) in e.g., [0176] et seq.  It would have been obvious to one having ordinary skill in the art, 
As to claim 14, while Potyrailo does not specifically disclose the film consists of a hydrophobic material, Potyrailo discloses a fluidic channel plate 4 in fig. 30a, which reads on the film because the fluidic channel plate is a hydrophobic material, see e.g., [0071] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the hydrophobic channel plate because Potyrailo recognizes the benefit of utilizing different layers to for delivering a controlled amount of fluid to different regions (e.g., [0013] of Potyrailo). 
As to claim 15, see claims 1, 6, and 7 above. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Engstrom et al. (“Engstrom,” US Pub. No. 2006/0110294).
See Potyrailo supra.
Potyrailo does not specifically disclose the hydrophilic material comprises a metallic oxide.  Engstrom discloses introducing a layer (base layer) that is hydrophilic and comprises metal oxide on said surface areas in e.g., [0063]; and further discloses metal oxide layers may be manufactured to be transparent, electrical conductive, and/or used as a surface with sufficient hydrophilicity in [0078] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Potyrailo’s hydrophilic coating to be made of a metallic oxide because it would be desirable to use a material that has additional useful properties that are well-known in the field (e.g., [0081] of Engstrom). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


3/13/2021